GAROUTTE, J.
Defendant has been convicted of manslaughter, and appeals to this court. It is now insisted that the evidence fails to justify the verdict. We pass the contention by saying that, after a careful examination of the record, we are entirely satisfied the verdict has full support in the evidence.
It is claimed that error was committed in the refusal of the court to give the following instruction:
“If you find from the evidence that while the deceased and his brother were engaged in fixing the water-barrel the defendant said to them: ‘Don’t turn off the water,’ and went into the saloon, and if you further find from the evidence the deceased and his brother left the water barrel and returned with arms, then I instruct you that defendant’s saying to deceased and his brother, “Don’t turn off the water,’ and then going into the saloon, was no sufficient cause for the deceased and his brother, or either of them, returning armed to said water barrel.”
There are many legal objections which may be urged to this instruction as a sound declaration of law. As a fair illustration of these objections, it may be said that the evidence fairly indicates that the defendant did not go into his saloon until the brothers had left the water barrel for their weapons.
The following question was asked and answered under objection:
“Q. I will ask you, Mr. Black, if you heard this defendant state while at Tuttletown or elsewhere that he Would wipe out the entire Gross family?” The witness answered: “He said he would wipe out the name and then shoot himself, and that would end the programme.” The question was entirely proper, and likewise the answer. The fact that the deceased had not been living in Tuttletown for several years is an element wholly immaterial. The threat was a broad one. It appeared to cover the entire Gross family, and under this language it was for the jury to say whether or not the deceased was included therein. There is no error in the record.
*391For the foregoing reasons the judgment and order are affirmed.
Harrison, J., and Van Dyke, J., concurred.